BRADFORD, District Judge.
The bill in this case charges infringement of letters patent of the United States No. 31,745, dated October 31, 1899, granted to Arthur E. Shaw and Edward S. Sanderson, assignors to the complainant, for a design for a street lamp, and prays for an injunction and damages. The case is now before the court on a motion for a preliminary injunction. The affidavits on each side are numerous, and it is admitted that there has been no adjudication of the validity of the patent. On careful consideration of all the affidavits and exhibits produced, and in view of the course and practice of the courts in this and other circuits on applications for preliminary injunctions in patent causes, I am satisfied that it would be premature and improper at this stage of the case to express any opinion upon its merits, and that the same should be determined only after plenary proofs shall have been adduced. The application for a preliminary injunction must, therefore, be denied, the costs to abide the event of the cause.